                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:19-cv-00060-FDW-DSC
 TROY O. MILLER,                                )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )
                                                )                     ORDER
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on the Consent Motion for Entry of Judgment with

Remand (Doc. No. 12), submitted by Defendant Commissioner. Also before the Court is

Plaintiff’s Motion for Summary Judgment (Doc. No. 10).

       Upon review of the Consent Motion for Entry of Judgment with Remand (Doc. No. 12),

Plaintiff’s consent to that motion, and the entire record in this case, and pursuant to 42 U.S.C.

§ 405(g), IT IS ORDERED that the Consent Motion (Doc. No. 12) is GRANTED, the final

decision of the Commissioner is REVERSED, and the matter is hereby REMANDED to the

Commissioner for further proceedings.

       Because Plaintiff has consented to the motion to remand the case, Plaintiff’s Motion for

Summary Judgment (Doc. No. 10) is DENIED AS MOOT.

       The clerk is respectfully DIRECTED to close the case.

       IT IS SO ORDERED.


                                        Signed: December 5, 2019



                                               1
